DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  “the waveguide is removed from” is written in a method form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyama et al. (US 2009/0016390).
With respect to claim 1, Sumiyama et al. ‘390 shows and discloses a light source (Fig 1, 5) comprising: a plurality of light-emitting elements each comprising one or more surface-emitting lasers (Fig 1, 5: a plurality of light-emitting elements 11a-11f each comprising one surface emitting laser); and a plurality of detecting elements located on a same substrate as the (Fig 1, 5: a plurality of detecting elements 41/ 22 detect quantities of output light/ light intensity of the light-emitting elements; See also Sections [64-69, 113, 114]).  The claim further requires the detecting elements on the same substrate as light emitting elements.  Sumiyama et al. ‘390 did not explicitly state the above.  However, it has been held the omission of an element where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case it is well-known in the art many light source or system having array of light and detector are integrate/house in the same package/container/ housing to protect it from the environment or having the system in the same package which implies the detecting elements and light emitting elements are on the same substrate.
With respect to claim 2, Sumiyama et al. ‘390 shows wherein the detecting elements receive light from the light-emitting elements through a waveguide located on the substrate (Fig 7, 8: detecting elements 41 receive light from light-emitting elements 51a-f through a waveguide 53).
With respect to claim 3, Sumiyama et al. ‘390 shows wherein the waveguide is removed from a region in-between the light-emitting elements and the detecting elements (Fig 1, 3, 5: no waveguide between light emitting region 11a-f and detecting element).

With respect to claim 4, Sumiyama et al. ‘390 shows wherein the light-emitting elements comprise the detecting elements one for one, the detecting elements configured to receive light from the corresponding light-emitting elements (Fig 1, 3, 5, 7, 8: light-emitting elements 51a-f and corresponding its correspond detecting elements 41/22).
(Fig 1, 3, 5, 7, 8: λ1- λ6).

With respect to claim 6, the claim further require wherein the light-emitting elements includes a plurality of light-emitting elements with a same wavelength.  Sumiyama et al. ‘390 did not explicitly state the above.  However, Sumiyama et al. ‘390 did shows different wavelengths output and further disclose the light output can be control by the controller to synchronization with each other (Fig 2, 4, 9, 11 and its respective sections; Section [164-170]).  Therefore, it is within one skill in the art to recognize the system could be control/adjust to have the light-emitting elements having a same wavelength, for the benefit of its intended use (i.e. different or same wavelengths – removing speckle noise, increasing speckle noise).

With respect to claim 9, Sumiyama et al. ‘390 shows and discloses a controller configured to receive output from the detecting elements to control the light-emitting elements (Fig 1-11).
With respect to claim 10, Sumiyama et al. ‘390 shows and discloses wherein the controller converts a quantity of light received by the detecting elements into an electrical signal, and feeds back a control signal to the light-emitting elements in accordance with the electrical signal, the control signal serving to regulate output light of the light-emitting elements to a given quantity (Fig 10, 11: 93, V, 85 and respective sections; Section [075, 035, 114, 158-162]).
With respect to claim 11, Sumiyama et al. ‘390 shows and discloses an optical device comprising: the light source according to claim 9 (See claim 9); and a projector configured to project light from the light-emitting elements onto an intended surface (Section [041-042, 174-175]; claims 7-8, 17-18 projector/image display apparatus).

Allowable Subject Matter
Claims 7, 8, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7:
wherein among the light-emitting elements, the light-emitting elements with different wavelengths are arranged with narrower spacing than the light-emitting elements with the same wavelength.Claim 12:
A measuring device comprising: the optical device according to claim 11; and an imager configured to image linear light irradiating the surface; and a measuring unit configured to measure an object on the surface on the basis of image information of the linear light imaged by the imager.
				COMMUNICATION
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.

Tsikos et al. (US 2002/0195496) shows and discloses an illumination scanner comprising array of lights and detector mounted on the same substrate (Fig 12C, 33A-34B, 41B-64B).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828